          Case 5:20-cv-06007-VKD Document 16 Filed 09/20/20 Page 1 of 1

                          JAMS Employment Arbitration Rules & Procedures

JAMS Rule #4. Conflict with Law

   i.           If any of these Rules or modifications of the Rules agreed to by the Parties, is determined to
                be in conflict with a provision of applicable law, the provision of law will govern over the
                Rule in conflict and no other Rule will be affected.



JAMS Rule #5. Commencing an Arbitration

The arbitration is deemed commenced when JAMS issue a Commencement Letter based upon the
existence of the following:

    iv.             The Respondent’s failure to timely object to JAMS administration. I sent written
                    notification 8-22-2020 that I will NOT be participating in any arbitration hearing with this
                    firm.



JAMS Rule #13. Withdrawal from Arbitration

          i.          No Party may terminate or withdraw from Arbitration after issuance the
                      Commencement Letter. I withdrew from the JAMS arbitration and received no
                      Commencement Letter.



          ii.         A Party that asserts a claim or counterclaim may unilaterally withdraw that claim or
                      counterclaim without prejudice by serving written notice on the other Parties and the
                      Arbitrator. However, the opposing party may within seven (7) calendar days of such
                      notice, request that the Arbitrator condition the withdrawal upon such terms as he or
                      she may direct.


JAMS Rule #27. Waiver

          i.          If a Party becomes aware of a violation of or failure to comply with these Rules and
                      fails promptly to object in writing, the objection will be deemed waived, unless the
                      Arbitrator determines that waiver will cause substantial injustice or hardship.

          ii.         If any Party becomes aware of information that could be the basis of a challenge for
                      cause to the continued service of the Arbitrator, such challenge must be made
                      promptly, in writing, to the Arbitrator or JAMS. Failure to do so shall constitute a
                      waiver of any objection to continued service by the Arbitrator.
